 

Exhibit 10.7

 

THIRD AMENDMENT TO CREDIT AGREEMENT

 

THIRD AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) dated as of February 5,
2015, by and among

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, successor by merger to WELLS FARGO
RETAIL FINANCE, LLC (“Lender”),

 

GREAT AMERICAN GROUP WF, LLC, a California limited liability company (“Original
Borrower”), and

 

any other affiliate of Original Borrower party hereto (such affiliates, together
with Original Borrower, each a “Borrower” and collectively “Borrowers” and
Borrower, together with GAG Inc. (defined below), Great American (defined
below), and/or any Subsidiary of any of the foregoing which is or which becomes
a party to any Loan Document from time to time, the “Credit Parties”).

 

WHEREAS:

 

A.           Borrowers and Lender are party to that certain Second Amended &
Restated Credit Agreement dated as of July 15, 2013 (as amended by that certain
First Amendment to Credit Agreement and Limited Consent and Waiver, dated May
28, 2014, as further amended by that certain Second Amendment to Credit
Agreement, dated as of August 28, 2014, and as may be further amended, restated,
supplemented or otherwise modified, renewed or replaced from time to time, the
“Credit Agreement”), pursuant to which Lender agreed, subject to the terms and
conditions thereof, to extend credit and make certain other financial
accommodations available to Borrowers;

 

B.           GA Retail, Inc., a California corporation (“Retail”) is party to
that certain Joinder to Loan Documents dated as of the date hereof, (as may be
amended, restated, supplemented or otherwise modified, renewed or replaced from
time to time, the “Joinder”), pursuant to which Retail joined the Credit
Agreement and other Loan Documents as a Borrower;

 

C.           Great American Group, Inc., a Delaware corporation (“GAG Inc.”) and
Great American Group, LLC, a California limited liability company (“Great
American”) are parties to that certain Third Amended and Restated Guaranty dated
as of July 15, 2013 (as may be amended, restated, supplemented or otherwise
modified, renewed or replaced from time to time, the “Guaranty”), pursuant to
which GAG Inc. and Great American jointly and severally guaranteed to Lender
payment of (among other things) obligations under the Credit Agreement and other
Loan Documents upon the terms set forth the Guaranty;

 

D.           Credit Parties have requested that Lender agree to effect certain
amendments to the Credit Agreement, all as more specifically set forth herein,
and Lender is willing to effect such amendment on the terms and conditions
hereinafter set forth.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties signatory hereto agree
as follows:

 

1.           Definitions. Capitalized terms not otherwise defined herein shall
have the respective meanings given such terms in the Credit Agreement.

 

 

 

  

2.           Amendments to Credit Agreement. Effective as of the Effective Date,
the Credit Agreement is hereby amended as follows:

 

(a)          The following definitions are inserted in the appropriate
alphabetical order:

 

““B. Riley” means B. Riley and Co., LLC, a Delaware limited liability company.”

 

““Retail” means GA Retail, Inc., a California corporation.”

 

““Target L/C” means that certain Letter of Credit issued under this Agreement on
behalf of GA Retail Canada, ULC for the benefit of Target Canada Co. and/or
certain of its Affiliates.”

 

““Third Amendment Effective Date” shall mean February 5, 2015.”

 

(b)          The definition of “Change of Control” is hereby amended by deleting
clause (d) thereof and inserting the following in its stead:

 

“(d)        (i) Great American fails to own, at any time, directly or
indirectly, 100% of the Capital Stock of any Borrower free and clear of all
Liens (other than Permitted Encumbrances) and/or ceases to manage any Borrower’s
business and operations; provided, however, notwithstanding the foregoing, B.
Riley shall be permitted to own up to 1,000 non-voting preferred shares of the
Capital Stock of Retail; or (ii) Great American fails to own, at any time, 100%
of the Capital Stock of any Borrower entitled to vote with respect to any
matters; and”

 

(c)          Section 4.8(b) of the Credit Agreement shall be amended by deleting
the third and final sentence of such section and inserting the following in its
stead:

 

“Each Borrower is a wholly-owned Subsidiary of Great American; provided,
however, notwithstanding the foregoing, B. Riley shall be permitted to own up to
1,000 non-voting preferred shares of the Capital Stock of Retail.”

 

(d)          Section 2.1(a) of the Credit Agreement shall be amended by deleting
clause (ii) thereof and inserting the following in its stead:

 

“(ii) incur Letter of Credit Obligations in Dollars (except as otherwise agreed
by Lender or Issuing Bank) in respect of a Borrower, or, at the request of a
Borrower, in respect of any other Credit Party or Subsidiary of a Credit Party,
as provided for in Annex B and this Section 2.1.”

 

(e)          Section 7.3 of the Credit Agreement shall be amended by inserting
the following as a new sentence at the end thereof:

 

“Notwithstanding the foregoing, so long as no Default or Event of Default shall
have occurred or be continuing, Retail shall be permitted to make a one-time
investment on or about the Third Amendment Effective Date in the form of the
Target L/C, so long as such Letter of Credit is fully cash collateralized in
such amounts as may be requested by the Lender.”

 

2

 

 

(f)          Section 7.14 of the Credit Agreement shall be amended by deleting
such section in its entirety and inserting the following in its stead:

 

“No Borrower shall, directly or indirectly, (i) declare, order, pay or make any
Restricted Payment or (ii) set aside any sum or property therefor, except: (A)
Borrowers may make payments to Great American of Amounts received by Borrowers
in connection with a Liquidation Sale pursuant to Section 2.8(a)(xiv) and the
last sentence of Section 2.8, and (B) so long as no Default or Event of Default
has occurred and is continuing, upon either the return of the Target L/C undrawn
or payment in full of all applicable Letter of Credit Obligations related
thereto, Retail shall be permitted to use any amounts received by it from GA
Retail Canada, ULC therefrom and any cash collateral amounts released directly
to Retail therefrom to make Restricted Payments in such amounts as is necessary
to redeem the preferred shares of Capital Stock of Retail owned by B. Riley and
to make dividends of any remaining amounts to Great American and, in connection
with the redemption, to B. Riley.”

 

(g)          Annex B to the Credit Agreement is hereby amended by deleting the
first sentence thereof and inserting the following in its stead:

 

“In connection with and subject to the terms and conditions of that certain
Second Amended and Restated Credit Agreement, dated as of July 15, 2013, by and
between Borrowers and Lender, Lender may issue or cause to be issued Letters of
Credit to a Borrower, on behalf of a Borrower or any other Credit Party or
Subsidiary of a Credit Party, in each case, subject to the terms and conditions
set forth in this Annex B.”

 

(h)          Annex B to the Credit Agreement is hereby further amended by
deleting the first sentence of Section 1(a) and inserting the following in its
stead:

 

“Subject to the terms and conditions set forth herein, Lender, from time to time
on any Business Day during the period from the Closing Date until the Letter of
Credit Expiration Date, may issue Letters of Credit for the account of a
Borrower or any other Credit Party or Subsidiary of a Credit Party or may
request that an Underlying Issuer agree to issue Letters of Credit in its sole
discretion and if such Underlying Issuer does so issue a Letter of Credit,
Lender may undertake to purchase participations or execute indemnities or
reimbursement obligations (each such undertaking, an “L/C Undertaking”) with
respect to such Letters of Credit issued by an Underlying Issuer (as of the
Restatement Date, the prospective Underlying Issuer is Lender) for the account
of a Borrower or other Credit Party, and to amend or extend Letters of Credit
previously issued, in accordance with Section 2 below; provided that after
giving effect to the issuance of any requested Letter of Credit, (i) the
aggregate outstanding Liquidation Borrowings shall not exceed the Revolving Loan
Ceiling, (ii) L/C Usage shall not exceed the Letter of Credit Sublimit, and
(iii) the expiry date of the proposed Letter of Credit is no later than thirty
(30) days prior to the Revolving Credit Termination Date (the “Letter of Credit
Expiration Date”); provided further that any Letters of Credit that are issued
other than in connection with a Liquidation Sale shall be cash collateralized in
such amounts as may be requested by the Lender from time to time, both at the
time of issuance and at any time thereafter (unless otherwise agreed to by the
Lender).”

 

(i)          Annex B to the Credit Agreement is hereby further amended by
inserting the following sentence immediately after the first sentence of Section
9 thereof:

 

3

 

 

“Additionally, unless otherwise agreed to by the Lender, any Letters of Credit
that are issued other than in connection with a Liquidation Sale shall be cash
collateralized in such amounts as may be requested by the Lender from time to
time, both at the time of issuance and at any time thereafter.”

 

3.           Representations and Warranties. Borrowers represent and warrant to
Lender that:

 

(a)          the representations and warranties set forth in the Credit
Agreement and in each of the other Loan Documents are true and correct on and as
of the date hereof, as though made on such date, and as if each reference
therein to “this Agreement” or the “Credit Agreement” or the like includes
reference to this Amendment and the Credit Agreement as amended hereby (except
to the extent that such representations and warranties expressly relate to an
earlier date, in which case they are true and correct as of such earlier date);

 

(b)          the execution, delivery and performance of this Amendment by each
Credit Party (i) are all within such Credit Party’s corporate powers, (ii) are
not in contravention of any Laws or the terms of such Credit Party’s
Organization Documents, or any indenture, agreement or undertaking to which such
Credit Party is a party or by which such Credit Party or its property is bound,
and (iii) shall not result in the creation or imposition of any lien, claim,
charge or encumbrance upon any of the Collateral, except in favor of Lender
pursuant to the Credit Agreement and the other Loan Documents as amended hereby;

 

(c)          this Amendment and each other agreement or instrument to be
executed and delivered by Credit Parties in connection herewith have been duly
authorized, executed and delivered by all necessary action on the part of such
Credit Party and, if necessary, its stockholders, as the case may be, and the
agreements and obligations of each Credit Party contained herein and therein
constitute the legal, valid and binding obligations of such Credit Party,
enforceable against it in accordance with their terms, except as enforceability
is limited by bankruptcy, insolvency, reorganization, receivership, moratorium
or other laws affecting creditor’s rights generally and by general principles of
equity;

 

(d)          after giving effect to this Amendment, no Default or Event of
Default exists as of the date hereof; and

 

(e)          no action of, or filing with, or consent of any Governmental
Authority, and no approval or consent of any other party (other than, in each
case, actions, filings or consents that have already been taken, made or
obtained) is required to authorize, or is otherwise required in connection with,
the execution, delivery and performance of this Amendment.

 

4.           Conditions Precedent. The amendments set forth in this Amendment
shall not be effective until each of the following conditions precedent are
satisfied in a manner satisfactory to Lender (the “Effective Date”):

 

(a)          receipt by Lender of this Amendment, duly authorized and executed
by each Credit Party;

 

(b)          to the extent invoiced, reimbursement or payment of all reasonable
out-of-pocket expenses (including, without limitation, reasonable fees and
expenses of Choate, Hall & Stewart LLP, counsel to the Agent) required to be
reimbursed or paid by Credit Parties pursuant to the terms of the Credit
Agreement;

 

4

 

 

(c)          after giving effect to this Amendment, no Default or Event of
Default shall have occurred and be continuing, nor shall any Default or Event of
Default result from the consummation of the transactions contemplated herein;
and

 

(d)          all orders, permissions, consents, approvals, licenses,
authorizations and validations of, and filings, recordings and registrations
with, and exemptions by, any Governmental Authority, or any other Person
required to authorize or otherwise required in connection with the execution,
delivery and performance by each Credit Party of this Amendment and the
transactions contemplated, shall have been obtained and shall be in full force
and effect.

 

5.           Effect on Loan Documents. As amended hereby, the Credit Agreement
and the other Loan Documents shall be and remain in full force and effect in
accordance with their terms and hereby are ratified and confirmed by each Credit
Party in all respects. The execution, delivery, and performance of this
Amendment shall not operate as a waiver of any right, power, or remedy of Lender
under the Credit Agreement or the other Loan Documents. Each Credit Party hereby
ratifies and confirms in all respects all of its obligations and any prior grant
of a security interest under the Credit Agreement and the other Loan Documents.

 

6.           Further Assurances. Each Credit Party shall execute and deliver all
agreements, documents and instruments, each in form and substance satisfactory
to Lender, and take all actions as Lender may reasonably request from time to
time, to perfect and maintain the perfection and priority of the security
interest in the Collateral held by Lender and to fully consummate the
transactions contemplated under this Amendment and the Credit Agreement, as
modified hereby.

 

7.           Release. Each Credit Party hereby remises, releases, acquits,
satisfies and forever discharges Lender, its agents, employees, officers,
directors, predecessors, attorneys and all others acting on behalf of or at the
direction of Lender, of and from any and all manner of actions, causes of
action, suit, debts, accounts, covenants, contracts, controversies, agreements,
variances, damages, judgments, claims and demands whatsoever, in law or in
equity, which any of such parties ever had, or now has, to the extent arising
from or in connection with any act, omission or state of facts taken or existing
on or prior to the date hereof, against Lender, its agents, employees, officers,
directors, attorneys and all persons acting on behalf of or at the direction of
Lender (“Releasees”), for, upon or by reason of any matter, cause or thing
whatsoever through the date hereof. Without limiting the generality of the
foregoing, each Credit Party waives and affirmatively agrees not to allege or
otherwise pursue any defenses, affirmative defenses, counterclaims, claims,
causes of action, setoffs or other rights they have or may have as of the date
hereof, including, but not limited to, the rights to contest any conduct of
Lender or other Releasees on or prior to the date hereof.

 

8.           No Novation; Entire Agreement. This Amendment is not a novation or
discharge of the terms and provisions of the obligations of Credit Parties under
the Credit Agreement and the other Loan Documents. There are no other
understandings, express or implied, among Credit Parties and Lender regarding
the subject matter hereof or thereof.

 

9.           Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE COMMONWEALTH OF MASSACHUSETTS, WITHOUT
REGARD TO CONFLICTS OF LAW PRINCIPLES THEREOF.

 

5

 

 

10.          Counterparts; Electronic Execution. This Amendment may be executed
in any number of counterparts and by different parties and separate
counterparts, each of which when so executed and delivered shall be deemed an
original, and all of which, when taken together, shall constitute one and the
same instrument. Delivery of an executed counterpart of a signature page to this
Amendment by facsimile or other electronic transmission shall be as effective as
delivery of a manually executed counterpart of this Amendment. Any party
delivering an executed counterpart of this Amendment by facsimile or other
electronic transmission also shall deliver a manually executed counterpart of
this Amendment but the failure to deliver a manually executed counterpart shall
not affect the validity, enforceability, and binding effect of this Amendment.

 

11.          Construction. This Amendment and the Credit Agreement shall be
construed collectively and in the event that any term, provision or condition of
any of such documents is inconsistent with or contradictory to any term,
provision or condition of any other such document, the terms, provisions and
conditions of this Amendment shall supersede and control the terms, provisions
and conditions of the Credit Agreement. Upon and after the effectiveness of this
Amendment, each reference in the Credit Agreement to “this Agreement”,
“hereunder”, “herein”, “hereof” or words of like import referring to the Credit
Agreement, and each reference in the other Loan Documents to “the Credit
Agreement”, “thereunder”, “therein”, “thereof” or words of like import referring
to the Credit Agreement, shall mean and be a reference to the Credit Agreement
as modified hereby.

 

[Signature Pages Follow]

 

6

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first above written.

 

  GREAT AMERICAN GROUP WF, LLC, a California limited liability company       By:
/s/Phillip J. Ahn   Name: Phillip J. Ahn   Title: CFO

 

[Signature Page to Third Amendment to Credit Agreement]

 

 

 

 

  WELLS FARGO BANK, NATIONAL ASSOCIATION       By: /s/Joseph Burt   Name: Joseph
Burt   Title: Director

 

[Signature Page to Third Amendment to Credit Agreement]

 

 

 

 

ACKNOWLEDGEMENT AND AGREEMENT

 

Each of the undersigned hereby acknowledges and agrees to the provisions of the
foregoing Amendment applicable to it, including but not limited to the releases
set forth in Section 7.

 



  B. RILEY FINANCIAL, INC., a Delaware corporation (f/k/a Great American Group,
Inc.)

  

  By: /s/ Phillip J. Ahn   Name:  Phillip J. Ahn   Title:  CFO       great
american group, llc, a California limited liability company         By: /s/
Phillip J. Ahn   Name:  Phillip J. Ahn   Title:  CFO       gA RETAIL, Inc., a
California corporation       By:  /s/ Phillip J. Ahn   Name:  Phillip J. Ahn  
Title:  Secretary

 



[Signature Page to Third Amendment to Credit Agreement]

 

 

 

